IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00043-CR
                                 No. 10-21-00044-CR
                                 No. 10-21-00045-CR
                                 No. 10-21-00046-CR

                               IN RE BILLY CRELIA



                                Original Proceeding

                          From the 54th District Court
                           McLennan County, Texas
                   Trial Court Nos. 2000-163-C, 2011-2533-C2,
                            2012-164-C2, 2012-272-C2


                           MEMORANDUM OPINION

      Relator, Billy Crelia, a jail inmate, seeks a mandamus in four trial court cases to

compel the trial court judge, specifically naming the Honorable Matt Johnson, to rule on

relator's “original proceeding” in each underlying case. We note that the Honorable Matt

Johnson is no longer the judge of the 54th District Court, but is now a justice, elected in

2020 to serve on this Court of Appeals. He has recused himself from participation in

these proceedings. Aside from this, there are procedural problems with the petitions,
such as no service on the trial court judge as the respondent and the State as the real-

party-in-interest as required by the Rules of Appellate Procedure. See TEX. R. APP. P. 9.5.

However, we use Rule 2 to dispense with these requirements and proceed to a timely

disposition of the petitions. TEX. R. APP. P. 2.

        Relator contends documents he presented for filing in each underlying case,

entitled “An Original Proceeding,” were filed by the trial court clerk and presented to the

trial court judge on January 13, 2021, and the trial court judge has ignored him. Relator

attaches to each petition an unfiled copy of his original proceeding and a copy of the letter

from the trial court clerk informing relator that the documents had been filed.

        The need to consider and rule on a properly filed and presented request for relief

is not a discretionary act but a ministerial one, and a trial court is allowed a reasonable

time within which to perform that act. In re Chavez, 62 S.W.3d 225, 228-229 (Tex. App.—

Amarillo 2001, orig. proceeding). Whether a reasonable time has lapsed is dependent

upon the circumstances of each case. Ex parte Bates, 65 S.W.3d 133, 135 (Tex. App.—

Amarillo 2001, orig. proceeding).

        As of the date these petitions were filed, relator’s original proceedings had been

pending with the trial court for approximately two months. The trial court judge, now

the Honorable Susan Kelly, has only been the judge for the 54th District Court for a little

over two months. Under the circumstances, we find the trial court has not had a

reasonable time within which to rule on relator’s original proceedings.

        Accordingly, relator’s petitions for writ of mandamus are denied without

prejudice to relator filing new petitions if: 1) the current trial court judge does not rule

In re Crelia                                                                           Page 2
on relator’s original proceedings after a reasonable time and 2) relator has served his new

mandamus petitions on all the parties as required.

        Relator also presented a motion for leave to file his petitions for writ of mandamus.

A motion for leave to file a petition for writ of mandamus is required when relief by

mandamus is sought from the Court of Criminal Appeals. TEX. R. APP. P. 72.1. The

requirement for leave to file a petition for writ of mandamus at the court of appeals level

was eliminated in 1997. See TEX. R. APP. P. 52, Notes and Comments. Thus, under the

applicable rules, if mandamus relief is sought from an intermediate court of appeals, such

as the Tenth Court of Appeals, a motion for leave to file the petition is unnecessary.

Accordingly, each of relator's Motion for Leave of Court is dismissed as moot. See In re

Dawson, 10-19-00427-CR, 2019 Tex. App. LEXIS 10725, 2019 WL 6827566 (Tex. App.—

Waco Dec. 11, 2019, orig. proceeding).



                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Scoggins 1
Petitions denied
Motions dismissed as moot
Opinion delivered and filed March 24, 2021
Do not publish
[OT06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


In re Crelia                                                                                   Page 3